


Exhibit 10.21

 

ROBERT HALF INTERNATIONAL INC.

 

RESTRICTED STOCK PLAN FOR FIELD EMPLOYEES

 

(As Amended and Restated Effective May 9, 2002)

 

                                     1.             DEFINITIONS.  As used in
this Plan, the following terms shall have the meanings set forth below:

 

                                                     1.1.            
Administrator means the Board or a committee of one or more directors appointed
by the Board.

 

                                                     1.2.             Board
means the Board of Directors of the Company.

 

                                                     1.3.             Company
means Robert Half International Inc., a Delaware corporation.

 

                                                     1.4.             Continuous
Employment means employment with the Company or any Subsidiary as an Eligible
Employee without any termination or leave of absence, except for a leave of
absence approved by the Company or any Subsidiary which is less than six
consecutive months in duration.

 

                                                     1.5.             Disability
or Disabled shall mean (i) a physical or mental condition which, in the judgment
of the Administrator based on competent medical evidence satisfactory to the
Administrator (including, if required by the Administrator, medical evidence
obtained by an examination conducted by a physician selected by the
Administrator), renders Participant unable to engage in any substantial gainful
activity for the Company and which condition is likely to result in death or to
be of long, continued and indefinite duration, or (ii) a judicial declaration of
incompetence.

 

                                                     1.6.             Eligible
Employee means an employee of or consultant to the Company or any Subsidiary
who, as determined by the Administrator in its sole discretion, has and
exercises field functions and responsibilities.  Eligible Employee shall not
include any individual who, on the Grant Date, is subject to the provisions of
Section 16 of the Exchange Act with respect to transactions in the Company’s
securities.

 

                                                     1.7.             Exchange
Act means the Securities Exchange Act of 1934, as amended.

 

                                                     1.8.             Grant Date
means the effective date on which a Restricted Stock Grant is made to an
Eligible Employee.

 

                                                     1.9.             Issue Date
means the date on which shares of Stock subject to a Restricted Stock Grant are
issued or transferred by the Company to the account of an Eligible Employee who
has received such grant.

 

--------------------------------------------------------------------------------


 

 

                                                     1.10.           Participant
means an Eligible Employee to whom a Restricted Stock Grant is granted under the
Plan.

 

                                                     1.11.           Plan means
this Restricted Stock Plan for Field Employees.

 

                                                     1.12.           Restricted
Stock Grant means a grant described in Section 8 of the Plan which is made by
the Company and approved by the Administrator under and pursuant to the Plan.

 

                                                     1.13.           Securities
Act means the Securities Act of 1933, as amended.

 

                                                     1.14.           Stock means
the Common Stock, $.001 par value, of the Company.

 

                                                     1.15.           Subsidiary
means a “subsidiary” corporation as defined in Section 425(f) of the Internal
Revenue Code of 1986, as amended.

 

                                                     1.16.           Vesting
Date means an anniversary of the Grant Date, or such other date as shall be
established by the Administrator.

 

                                                     1.17.           Withholding
Taxes means any applicable federal, state and local income and other employment
taxes which the Company is required to withhold in connection with the lapse of
restrictions on Stock subject to a Restricted Stock Grant.

 

                                     2.             PURPOSE.  The purpose of the
Plan is to aid the Company and its Subsidiaries in attracting, retaining and
motivating field employees with outstanding ability, competence and potential. 
The Plan provides such employees with a proprietary interest in the Company’s
success and progress by granting to them shares of Stock in accordance with the
terms and conditions set forth below.

 

                                     3.             STOCK SUBJECT TO THE PLAN. 
A total of 6,680,000 shares of Stock, subject to adjustment as provided in
Section 9 of the Plan, all of which shall be treasury shares, shall be reserved
for issuance under this Plan.  If, on or before termination of the Plan, any
shares of Stock shall be reacquired by the Company pursuant to the termination
provisions described in Section 11 of the Plan, the provisions described in
Section 8.10 or in the instruments evidencing the making of Restricted Stock
Grants, such shares may again be granted under the Plan.

 

                                     4.             ADMINISTRATION.  The Plan
shall be administered by the Administrator.  Subject to all the applicable
provisions of the Plan, the Administrator is authorized to make Restricted Stock
Grants in accordance with the Plan, to construe and interpret the Plan, to
prescribe, amend, and rescind rules and regulations relating to the

 

 

 

--------------------------------------------------------------------------------


 

Plan, and to make all determinations and to take all actions necessary or
advisable for the Plan’s administration.  Whenever the Plan authorizes or
requires the Administrator to take any action, make any determination or
decision, or form any opinion, then any such action, determination, decision or
opinion by or of the Administrator shall be in the absolute discretion of the
Administrator and shall be final and binding upon all persons in interest,
including the Company, its stockholders, and all Participants.  To the extent
permitted by applicable law, the Administrator may delegate its authority to one
or more individuals or subcommittees.

 

                                     5.             PARTICIPANTS.  From time to
time the Administrator shall, in its sole discretion, but subject to all of the
provisions of the Plan, determine which Eligible Employees will be granted
Restricted Stock Grants under the Plan, the number of shares of Stock to be
granted to each such Eligible Employee and the terms, conditions and
restrictions of each such Restricted Stock Grant.  In making such
determinations, the Administrator shall take into account the nature of services
rendered and to be rendered by the respective recipients, their present and
potential contribution to the Company’s success and such other factors as the
Administrator in its discretion deems relevant to the accomplishment of the
purposes of the Plan.  In any year, the Administrator may approve Restricted
Stock Grants to Eligible Employees subject to differing terms and conditions.

 

                                     6.             RIGHTS WITH RESPECT TO
SHARES OF STOCK.  The Administrator or its designee shall notify each Eligible
Employee to whom a Restricted Stock Grant has been granted of such grant.  Upon
written acceptance by the Eligible Employee of restrictions and other terms and
conditions described in the Plan and in the instrument evidencing such
Restricted Stock Grant, the Eligible Employee shall be a Participant, and the
Company shall cause to be issued or transferred to the name of the Participant a
certificate or certificates for the number of shares of Stock granted, subject
to the provisions of Section 8.5 hereof.  From and after the Issue Date, the
Participant shall have absolute ownership of such shares of Stock, including the
right to vote and to receive dividends thereon, subject to the terms, conditions
and restrictions described in the Plan and in the instrument evidencing the
grant of such Restricted Stock Grant.

 

                                     7.             EMPLOYMENT.  No grant of a
Restricted Stock Grant to a Participant under the Plan shall affect any right of
the Company or any Subsidiary to terminate, with or without cause, the
Participant’s employment at any time.

 

                                     8.             TERMS AND CONDITIONS OF
RESTRICTED STOCK GRANT.  Each Restricted Stock Grant made under the Plan shall
contain the following terms, conditions and restrictions and such additional
terms, conditions and restrictions as may be determined by the Administrator at
the time of grant.

 

                                                     8.1.            
Termination of Continuous Employment.  If the Participant’s Continuous
Employment with the Company or any Subsidiary shall terminate for any reason,
except as provided in Section 8.3, all the rights of the Participant to such
shares of Stock as to which restrictions have not lapsed pursuant to

 

--------------------------------------------------------------------------------


 

this Section or under Sections 8.2 or 8.3 hereof shall immediately terminate;
except as provided otherwise by the Administrator.

 

                                                     8.2.             Lapse of
Restrictions.  The restrictions imposed on any Restricted Stock Grant shall
lapse as to twenty-five percent (25%) of the Stock granted pursuant to such
grant on each of first through fourth Vesting Dates which occur following the
related Grant Date of such Restricted Stock Grant.  Notwithstanding the
foregoing, the Administrator may accelerate the lapsing of restrictions on a
Restricted Stock Grant, in whole or in part, or provide for an alternative
vesting schedule (i) as permitted by Section 8.1; (ii) as required by any
employment or other agreement with the Company or any Subsidiary to which a
Participant hereunder is a party; or (iii) under such terms and conditions as
the Administrator deems appropriate.

 

                                                     8.3.            
Termination of Continuous Employment by Reason of Death or Disability.  Except
as provided otherwise by the Administrator, if a Participant (i) has been in the
Continuous Employment of the Company or a Subsidiary since the Grant Date of a
Restricted Stock Grant and (ii) the employment of such Participant is terminated
as a result of death or Disability, then, on the date of such termination, the
restrictions imposed on any Restricted Stock Grant shall lapse as to all shares
of Stock granted to such Participant pursuant to such Restricted Stock Grant,
notwithstanding any provisions of Section 8.1 to the contrary.

 

                                                     8.4.             Agreement
by Participant Regarding Withholding Taxes.  Each Participant granted a
Restricted Stock Grant shall represent in writing that such Participant
acknowledges that, with respect to each Restricted Stock Grant held by such
Participant, (i) on each Vesting Date, Withholding Taxes become due with respect
to shares of Stock as to which restrictions lapse, (ii) payment of Withholding
Taxes to the Company is the responsibility of Participant and (iii) payment of
such Withholding Taxes may require a significant cash outlay by Participant.  In
addition, each Participant granted a Restricted Stock Grant shall be subject to
the following rules:

 

                                                                        8.4.1. 
Payment of Taxes.  Within five (5) business days following any lapsing of
restrictions pursuant to the operation of Sections 8.1, 8.2 or 8.3 hereof, the
Company shall notify each affected Participant or, if applicable under Section
8.3, his or her estate, as to the amount of Withholding Taxes required to be
withheld by the Company as a result of the lapse of restrictions.  Within five
(5) business days of receipt of such notice, Participant shall make full payment
of Withholding Taxes to the Company.  Such payment may be made in cash or by
check or by reduction in the number of shares deliverable to Participant.
Notwithstanding the foregoing, in the event a Restricted Stock Grant vests by
reason of the death of Participant, Withholding Taxes shall be paid by reduction
in the number of shares deliverable to Participant unless Participant’s estate
elects otherwise no later than the day after vesting.  If Withholding Taxes are
paid by reduction of the number of shares deliverable to Participant, such
shares shall be valued as of either the date the restrictions lapsed or as of
the tenth business day following the lapsing of restrictions, as may be
determined by the Administrator at the time of grant.  In the event that such
payment is not made within the

 

--------------------------------------------------------------------------------


 

specified time period, to the extent permitted by law the Company shall have the
right to cause such Participant’s Withholding Taxes obligation to be satisfied
by reducing the number of shares of Stock deliverable or by offsetting such
Withholding Taxes against amounts otherwise due from the Company to such
Participant.  The Company may instruct its transfer agent to withhold delivery
of certificates evidencing such shares of Stock until Participant’s Withholding
Taxes obligation has been satisfied in full.

 

                                                                        8.4.2. 
Election to Recognize Gross Income in the Year of Grant.  If any Participant
properly elects within thirty (30) days of the Grant Date, to include in gross
income for federal income tax purposes an amount equal to the fair market value
of the shares of Stock on the Grant Date, such Participant shall pay to the
Company in the calendar month of such Grant Date, or make arrangements
satisfactory to the Administrator to pay to the Company, any Withholding Taxes
required to be withheld with respect to such shares.

 

                                                     8.5.            
Restrictive Legends; Transfer Restrictions; Custody.  Each certificate
evidencing shares of Stock granted pursuant to a Restricted Stock Grant may bear
an appropriate legend referring to the terms, conditions and restrictions
described in the Plan and in the instrument evidencing the Restricted Stock
Grant and any other legend deemed advisable by the Company for purposes of
compliance with federal or state securities laws.  In addition, if required
under this Plan or applicable securities laws, the Company may instruct its
transfer agent that shares of Stock evidenced by such certificates may not be
transferred without the written consent of the Company.  Any attempt to dispose
of such shares of Stock in contravention of such terms, conditions and
restrictions shall be invalid.  Until the restrictions thereon have lapsed, the
related Withholding Taxes obligations have been satisfied and the six month
period described in Section 8.10 has expired, such certificates will be held in
custody by the Company or such bank or other institution designated by the
Administrator.

 

                                                     8.6.             No
Assignment.  Except as specifically provided by law (including the laws of
descent and distribution), no right or benefit under, or interest in, the Plan
shall be subject to assignment, and no such right, benefit or interest shall be
subject to attachment or legal process for or against Participant or his or her
beneficiaries, as the case may be.

 

                                                     8.7.             Compliance
with Securities Laws.  Stock shall not be issued pursuant to a Restricted Stock
Grant unless the issuance and delivery of Stock pursuant thereto shall comply
with all relevant provisions of law, including, without limitation, the
Securities Act, the Exchange Act, applicable state securities laws, and rules
and regulations promulgated under each of the foregoing, and the requirements of
any stock exchange upon which the Stock may then be listed or quotation system
upon which the Stock may be quoted, and shall be further subject to the approval
of counsel for the Company with respect to such compliance.

 

                                                     8.8.            
Registration and Resale.  If the Stock subject to this Plan is not registered
under the Securities Act and under applicable state securities laws,

 

--------------------------------------------------------------------------------


 

the Administrator may require that the Participant deliver to the Company such
documents as counsel for the Company may determine are necessary or advisable in
order to substantiate compliance with applicable securities laws and the rules
and regulations promulgated thereunder.

 

                                                     8.9.             Holding
Period.  Except as provided in Section 8.3 hereof, a Restricted Stock Grant made
under this Plan shall provide that the Participant shall not dispose of Stock
subject to such Restricted Stock Grant for at least six months after the Grant
Date or for any longer period required pursuant to Sections 8.7 or 8.8.

 

                                                     8.10.           Automatic
Forfeiture.  Notwithstanding anything else herein to the contrary, a Restricted
Stock Grant shall be automatically forfeited, title to such shares shall be
reconveyed to the Company without consideration, and such shares shall resume
the status of shares authorized for grant under this Plan, if, within six months
after the Grant Date, the recipient of such Restricted Stock Grant becomes
subject to Section 16 of the Exchange Act with respect to transactions in the
Company’s securities.

 

                                                     8.11.           Cash in
Lieu of Stock.   In its discretion, the Administrator may offer to any
Participant the choice of surrendering all or a portion of a Restricted Stock
Grant on or prior to its Vesting Dates and instead receiving such cash payments
as the Administrator may determine.  The choice of Participants, Restricted
Stock Grants and the amount and timing of cash payments, including any vesting
provisions related thereto, shall be at the discretion of the Administrator,
which may elect to make different offers on different terms with respect to
different Restricted Stock Grants and different Participants.  No participant
shall have any right to receive such an offer.  No such offer, or acceptance
thereof by any Participant, shall affect any right of the Company or any
Subsidiary to terminate, with or without cause, the Participant’s employment at
any time.

 

                                     9.             ADJUSTMENTS UPON CHANGES IN
CAPITALIZATION.  If the Stock is changed by reason of a stock split, reverse
stock split, stock dividend, or recapitalization, or is converted into or
exchanged for other securities, appropriate adjustments shall be made in the
number and class of shares of Stock subject to this Plan and each Restricted
Stock Grant made pursuant to this Plan; provided, however, that if fractional
shares become due to any Participant as a result of any such adjustment, the
Company may, at its option, pay cash in lieu thereof.  Each such adjustment
shall be determined by the Administrator in its sole discretion, which
determination shall be final and binding on all persons.  Any new or additional
Stock to which a Participant may be entitled under this Section 9 shall be
subject to all the terms and conditions set forth in Section 8 of this Plan.

 

                                     10.           DURATION OF PLAN. The Plan
shall remain in effect until terminated by the Board or the Administrator. 
Termination of the Plan shall not affect any Restricted Stock Grants previously
granted pursuant thereto, which shall remain in effect until their restrictions
shall have lapsed, all in accordance with their terms.

 

--------------------------------------------------------------------------------


 

                                     11.           AMENDMENT, SUSPENSION OR
TERMINATION OF THE PLAN.  The Administrator may at any time amend, alter,
suspend, or discontinue this Plan; provided, however, no amendment, alteration,
suspension or discontinuation shall be made that would impair the rights of any
Participant under a Restricted Stock Grant without such Participant’s consent. 
Subject to the foregoing, the Administrator shall have the power to make such
changes in the regulations and administrative provisions hereunder, or in any
Restricted Stock Grant, as in the opinion of the Administrator may be
appropriate from time to time.

 

                                     12.           INDEMNIFICATION OF
ADMINISTRATOR.  Members of the group constituting the Administrator, and any
person acting pursuant to a delegation of authority therefrom, shall be
indemnified for actions with respect to the Plan to the fullest extent permitted
by the Certificate of Incorporation, as amended, and the By-laws of the Company
and by the terms of any indemnification agreement that has been or shall be
entered into from time to time between the Company and any such person.

 

                                     13.           HEADINGS.  The headings used
in this Plan are for convenience only, and shall not be used to construe the
terms and conditions of the Plan.

 

                                     14.           FOREIGN EMPLOYEES.  Without
amending the Plan, the Administrator may make Restricted Stock Grants to
eligible employees who are foreign nationals on such terms and conditions
different from those specified in this Plan as may in the judgment of the
Administrator be necessary or desirable to foster and promote achievement of the
purposes of the Plan, and, in furtherance of such purposes the Administrator may
make such modifications, amendments, procedures, subplans and the like as may be
necessary or advisable to comply with provisions of laws in other countries in
which the Company operates or has employees.

 

 

 

 

--------------------------------------------------------------------------------

